Case 4:20-cv-00896-ALM-KPJ Document 33-1 Filed 02/12/21 Page 1 of 1 PageID #: 624




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

   MICHAEL MOATES,

                                      Plaintiff,
             v.
                                                      Civil Action No. 4:20-cv-00896-ALM-KPJ
   FACEBOOK, INC.,

                                      Defendant.



                           ORDER GRANTING
     AGREED MOTION FOR EXTENSION OF TIME TO FILE RESPONSES AND
  REPLIES TO FACEBOOK INC.’S MOTION TO DISMISS [DKT. 28] AND FACEBOOK
    INC.’S MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(A) [DKT. 29]

           Pending before the Court is the Agreed Motion for Extension of Time to File Responses

  and Replies to Facebook Inc.’s Motion to Dismiss [Dkt. 28] and Facebook Inc.’s Motion to

  Transfer Pursuant to 28 U.S.C. § 1404(a) [Dkt. 29]. After careful consideration, the motion is

  GRANTED.

           IT IS THEREFORE ORDERED that Plaintiff’s deadline to file responses to Facebook

  Inc.’s Motion to Dismiss [Dkt. 28] and Facebook Inc.’s Motion to Transfer Pursuant to 28 U.S.C.

  § 1404(a) [Dkt. 29] is extended to March 3, 2021.

           IT IS FURTHER ORDERED that Defendant’s deadline to file replies to Plaintiff’s

  responses to Facebook Inc.’s Motion to Dismiss [Dkt. 28] and Facebook Inc.’s Motion to Transfer

  Pursuant to 28 U.S.C. § 1404(a) [Dkt. 29] is extended to March 17, 2021.




  {A35/10477/0007/W1710404.1 }
